       Case 2:18-mj-00384-JTR     ECF No. 11     filed 12/20/18   PageID.22 Page 1 of 2




 1   Molly M. Winston
     Federal Defenders of Eastern Washington and Idaho
 2   10 North Post Street, Suite 700
 3   Spokane, Washington 99201
     Telephone: (509) 624-7606
 4
 5   Attorney for Defendant

 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
 8   United States of America,
                                                      2:18-mj-0384-JTR-1
 9                                  Plaintiff,
10                                                    Notice of Appearance
           v.
11
     Katrina Lynn Danforth,
12
13                               Defendant.
14
15   To: The Clerk of the Court and all parties of record:

16         I am admitted or otherwise authorized to practice in this court, and I appear
17
     in this case on Ms. Danforth’s behalf.
18
     Dated: December 20, 2018                 Respectfully Submitted,
19
20                                            By s/Molly M. Winston
20                                            Molly M. Winston WA 50416
21                                            Federal Defenders of Eastern
                                              Washington and Idaho
22                                            10 North Post, Suite 700
23                                            Spokane, Washington 99201
                                              Email: Molly_Winston@fd.org
24                                            Telephone: 509-624-7606
                                              Fax: 509-747-3539
25

     Notice of Appearance - 1
       Case 2:18-mj-00384-JTR        ECF No. 11   filed 12/20/18   PageID.23 Page 2 of 2




 1                                     Service Certificate
 2         I certify that on December 20, 2018, I electronically filed the foregoing with
 3
     the District Court Clerk using the CM/ECF System, which will send notification of
 4
     such filing to the following:
 5
 6
 7         James A. Goeke.
 8
 9
                                                  s/Raylene Schreiber
10                                                Raylene Schreiber
                                                  Legal Assistant to
11                                                Molly M. Winston
12
13
14
15
16
17
18
19
20
20
21
22
23
24
25

     Notice of Appearance - 2
